Case 3:17-cv-01104-VLB Document 82-17 Filed 05/15/19 Page 1 of 2




                  Exhibit 18
            Case 3:17-cv-01104-VLB Document 82-17 Filed 05/15/19 Page 2 of 2
                                               Sunday, September 17, 2017 at 6:43:29 AM Paciﬁc Daylight Time



Subject: Re: In response to your recent leWer
Date: Thursday, April 2, 2015 at 8:56:14 PM Paciﬁc Daylight Time
From: Susan Byrne <susan.byrne@yale.edu>
To:      Mangan, John <john.mangan@yale.edu>
CC:      Gendler, Tamar <tamar.gendler@yale.edu>
Dear John and Dean Gendler,
Thank you both for the response. I understand your concerns and appreciate your having taken the ame to let me
know about the status of your consideraaons.
Yours truly,
Sue

From: "Mangan, John" <john.mangan@yale.edu>
Date: Thursday, April 2, 2015 6:02 PM
To: Susan Byrne <susan.byrne@yale.edu>
Cc: "Gendler, Tamar" <tamar.gendler@yale.edu>
Subject: In response to your recent leWer

Dear Sue,

Please see below the note from Tamar Gendler.

-JRM

*******************

Dear Sue,

I write to acknowledge receipt of your leWer of April 1, 2015 to Rolena Adorno requesang that she and
Roberto González Echevarría recuse themselves from your tenure review. The FAS Dean’s Oﬃce will not
make any ﬁnal decisions about the composiaon of the review commiWee or the eligibility of other
departmental faculty to paracipate in the process unal the climate review that is currently underway in
Spanish and Portuguese is completed. At that ame, we will be in a beWer posiaon to address the concerns
you have raised.

Best regards,

Tamar
__________________
Tamar Szabó Gendler
Dean, Faculty of Arts and Sciences
Vincent J. Scully Professor of Philosophy
Professor of Psychology and Cogniave Science




                                  INITIAL DISCOVERY PROTOCOLS                                             Page 12 of 28
                                                                                                       P159
